U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): September 20, 2010 Garb Oil & Power Corporation (Exact Name of Registrant as Specified in Its Charter) Utah 0-14859 87-0296694 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 1588 South Main St., Ste 200, Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (801) 738-1355 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On September 13, 2010, the Company changed its phone and fax numbers. The new numbers are as follows: Phone:(801) 738-1355 Fax:(801) 738-1102 These numbers supersede any previous number. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a)Not Applicable (b)Not Applicable (c)Not Applicable (d)Exhibits None SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Garb Oil & Power Corporation Dated: September 20, 2010 By: /s/ John Rossi John Rossi, President
